Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-11, 13, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses receiving, from a depth camera of a multi-camera image capture system, depth data of a physical object residing with a target area of the multi-camera image capture system; generating, by a processing device, an object scan map based on the depth data, wherein the object scan map specifies, for each node of a plurality of nodes of the object scan map, a first set of parameters comprising a first position, a first orientation, and a first zoom level for a structural camera of the multi-camera image capture system and a second set of parameters comprising a second position, a second orientation, and a second zoom level for a color camera of the multi-camera image capture system; [[and]] causing the multi-camera image capture system to scan, using the object scan map, the physical object; and generating, based on the depth data, a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object.

Most Pertinent Prior Arts:
US 2018/0130255

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486